Citation Nr: 1449911	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  14-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1959 to June 1960 and from June 1960 to November 1966, including in-country service in Vietnam. 
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to TDIU.  The Veteran appealed the denial in this decision, and the matter is now before the Board.

The Board notes that in a September 2014 informal hearing presentation, the Veteran's representative alleged additional issues of entitlement to an evaluation higher than 20 percent for residuals of prostate cancer and entitlement to an evaluation higher than 30 percent for coronary artery disease (CAD) status-post coronary artery bypass graft (CABG).  The August 2012 RO decision denied both of these issues along with the claim for entitlement to TDIU.  Likewise, the Veteran disagreed with all three denials in a September 2012 notice of disagreement, and the RO adjudicated all three issues in a January 2014 statement of the case.  However, the Veteran only perfected the appeal for entitlement to a TDIU in his February 2014 Substantive Appeal (VA Form 9).  The Board concludes that the additional two issues found in the September 2014 informal hearing presentation are not properly before the Board because the Veteran did not perfect appeals as to those issues, and, thus, the Board does not have jurisdiction over them. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.





CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2014).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is currently service-connected for bilateral hearing loss evaluated as 30 percent disabling, diabetes mellitus type II evaluated as 20 percent disabling, and tinnitus evaluated as 10 percent disabling from April 24, 2007.  The Veteran is also service-connected for CAD status-post CABG evaluated as 30 percent disabling from August 12, 2010, and residuals of prostate cancer evaluated as 20 percent disabling from July 1, 2012.  Lastly, he is service-connected with ratings of 0 percent disability for erectile dysfunction associated with prostate cancer from July 21, 2011, and a scar associated with CAD status-post CABG from June 7, 2012.  The Veteran's combined disability rating as of July 1, 2012 is 70 percent; and, when considering the Veteran's service-connected disabilities of CAD status-post CABG, diabetes mellitus type II, and residuals of prostate cancer as resulting from common etiology pursuant to 38 C.F.R. § 4.16(a), i.e., exposure to a herbicide agent in Vietnam, a single rating of at least 40 percent is established.  See 38 C.F.R. § 4.25.  Consequently, the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schdedular basis has been met for the entire period under consideration in the present appeal.  The remaining questions are whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and whether he is entitled to additional Special Monthly Compensation (SMC).

The Veteran filed the pending TDIU claim in June 2012.  His service-connected claim for prostate cancer was rated at 100 percent disabling from May 29, 2009 to June 30, 2012.  Moreover, he was in receipt of SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. 3.350(i) from August 12, 2010 to July 1, 2012 due to his prostate cancer.  See 38 U.S.C.A. § 1114(s) (2013); 38 C.F.R. 3.350(i) (2014).  Prior to July 1, 2012, entitlement to a TDIU is moot because the Veteran would not receive any additional benefit from granting entitlement.  Thus, the Board will only evaluate whether the Veteran is entitled to a TDIU and SMC after July 1, 2012 in the remainder of the decision below. 

The Veteran was afforded a VA examination in November 2010, in which the examiner diagnosed him with ischemic heart disease (IHD) and CAD status-post CABG.  The examiner noted that the Veteran's IHD does not impact his ability to work, and that the Veteran retired from his profession in 1996.

Furthermore, in a January 2011 genitourinary VA examination, the examiner noted that the Veteran's diagnosed prostate cancer and erectile dysfunction are not an impediment to his usual occupation because he is retired.  Likewise, in a March 2012 VA examination, another examiner opined that the Veteran's prostate cancer does not have an impact on his ability to work. 

In a June 2012 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran contended that his bilateral hearing loss, tinnitus, diabetes mellitus type II, heart condition, and prostate cancer preclude him from working.  He reported that he completed four years of college education and that he had additional military education or training.  He also indicated he last worked as an airline pilot in 1995, and that he did not leave his last job because of his disabilities.  Moreover, he stated in his VA Form 21-8940 that he became too disabled to work in 2005.  

In a June 2012 statement in support of his claim, the Veteran alleged that he is a former airline pilot and that no employer would hire him due to his service-connected disabilities.  In a separate June 2012 statement in support of the Veteran's claim, the Veteran's representative alleged that the Veteran should be granted a 100 percent rating for unemployability.  Likewise, in a September 2012 notice of disagreement, the Veteran contended that he is entitled to a TDIU, and if he does not meet the requirements for scheduler TDIU, he requested an extraschedular evaluation.

The Veteran was afforded several more VA examinations in June 2012.  In one such examination, the examiner confirmed his diagnosis for diabetes mellitus type II, prostate cancer, and CAD.  After reviewing the Veteran's claims file, recording his previous personal and medical history, and performing an in-person examination, the examiner opined that based solely on his CAD, the Veteran was capable of engaging in modified or limited physical employment and sedentary employment if he so chose.  The examiner also determined that the Veteran was capable of engaging in sedentary and physical employment if he chose based solely on his diagnosis of diabetes mellitus type II.  The examiner came to the same conclusion in considering only the Veteran's diagnosis of prostate cancer.   

In another June 2012 VA examination, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  The examiner opined that any one disability, such as hearing loss or tinnitus, does not preclude meaningful, gainful work in either physical or sedentary employment.  He noted that the Veteran's current hearing impairment and tinnitus may cause functional difficulties in vocations that require localizations of sound, verbal communication when face-to-face communication is not possible, and/or intense concentration.  However, she determined that functional difficulties associated with hearing impairment and tinnitus do not preclude meaningful and gainful employment in either physical or sedentary jobs.  Furthermore, she stated that gainful employment was possible with state of the art amplification, assistive technology, and vocational or tinnitus rehabilitation.

The Board recognizes that the June 2012 VA examiners did not provide opinions on the combined effects of the Veteran's service-connected disabilities.  However, the examiners' opinions are competent and they are the most probative evidence on the issue of functional impairment due to the Veteran's service-connected disabilities because of the VA examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  Thus, the Board concludes that combined-effects medical examination reports or opinions are not needed because the medical reports of record provide sufficient information for the Board to render a decision on the Veteran's entitlement to a TDIU.  See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013). 

In his February 2014 VA Form 9, the Veteran disagreed with the VA examiners' determinations that he is capable of sedentary work, and he stated that he believes that sedentary work is not substantial gainful employment under the law.  He also alleged that he is unable to perform sedentary work, including sitting and answering a telephone or other office work, due to his prostate problems, tinnitus, CAD, diabetes, and hearing loss.  He inferred that no available employers would hire him due to his service-connected disabilities particularly in the current job market.

After careful consideration of the evidence, the Board finds that a TDIU is not warranted in this case.  There are no medical opinions of record suggesting that the Veteran is totally disabled or unemployable due to his service-connected disabilities or that he is functionally incapable of doing any type of productive work.  Rather, medical professionals have consistently concluded that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  Indeed, the Veteran's limitations from his service-connected bilateral hearing loss, diabetes mellitus type II, tinnitus, CAD status-post CABG, and residuals of prostate cancer are recognized by the combined rating of 70 percent, which is assigned in recognition of significant interference with employment.  

Moreover, given the Veteran's college education and experience, his service-connected disabilities do not prevent him from engaging in sedentary work or some other type of substantially gainful employment.  Although the Veteran inferred that no available employers would hire him due to his service-connected disabilities particularly in the current job market, this is not enough.  As previously stated, the relevant question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  The Veteran's opinion is less probative than the examiners' opinions for this reason.  Additionally, while the Veteran alleges that he is unable to perform sedentary work, including sitting and answering a phone or other office tasks, the various VA examiners came to an opposite conclusion when opining on his service-connected disabilities.  Thus, after considering the Veteran's education, his lay statements that his service-connected disabilities did not cause him to leave his job, and the VA examiners' opinions that he is able to perform sedentary work, the Board concludes that the Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.  Although another plausible explanation is what the Veteran provided during the appeal, i.e., that he is unable to perform sedentary work, the Board has determined that its conclusion is more in keeping with the record as a whole. 

Accordingly, the Board finds that while the Veteran has not held employment since 1995, the evidence does not show the Veteran is precluded from obtaining or maintaining substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Thus, a TDIU rating is not warranted in this case.

Notwithstanding the fact that the Veteran satisfies the percentage threshold set forth in 38 C.F.R. § 4.16(a) for a scheduler TDIU but does not satisfy the requirement of inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. §4.16(a), a TDIU may be warranted on an extraschedular basis.  Id.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in § 4.16(a).  Id.  The Board cannot assign an extraschedular rating in the first instance.  Rather, the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In a September 2012 notice of disagreement, the Veteran requested an extraschedular evaluation.  Here, the scheduler rating criteria used to rate the Veteran's service-connected disabilities afford him an overall 70 percent rating with at least one disability at 40 percent or more, which is adequate to meet the percentage standards set forth in 38 C.F.R. §4.16(a).  For this reason, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the Board considers the Veteran's entitlement to SMC.  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. 280.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating if VA finds that a separate disability support a TDIU independent of the other 100 percent disability rating).

Here, the Board notes that the Veteran began receiving SMC for loss of use of a creative organ on July 21, 2011 and he is currently receiving SMC for that disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. 3.350(a).  The Board also notes that the most recent rating code sheet dated January 1, 2014 shows that the Veteran received a housebound SMC pursuant to 38 U.S.C.A. § 1114(s) and 38 C.F.R. 3.350(i) from August 12, 2010 to July 1, 2012 due to his prostate cancer which was rated 100 percent disabling and additional service-connected disabilities ratable above 60 percent disabling during that time period.  This SMC ended on July 1, 2012 because the Veteran's prostate cancer was no longer rated at 100 percent disabling, and no other eligibility existed after that date for the continuation of SMC in light of the denial of a TDIU contained herein.  Thus, further discussion of the Veteran's entitlement to SMC after July 1, 2012 is rendered moot in this case because such entitlement is not warranted. 

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in June 2011, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  The duty to assist was further satisfied by VA examinations in November 2010, January 2011, March 2012, and June 2012, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of his claim for entitlement to a TDIU and no further notice or assistance is required.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


